                                            Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                        Case No. 20-CR-00223-LHK-1
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                                                             MOTION TO SUPPRESS
                                  14              v.

                                  15        RANDALL FREITAS,
                                  16                     Defendant.

                                  17

                                  18            On July 9, 2021, Defendant Randall Freitas (“Freitas”) filed a motion to suppress. ECF

                                  19   No. 33 (“Mot.”). The government filed a timely opposition on July 30, 2021, ECF No. 41

                                  20   (“Opp.”), and Freitas filed a timely reply on August 13, 2021, ECF No. 43 (“Reply”). Having

                                  21   considered the submissions of the parties, the record in this case, and the relevant law, the court

                                  22   DENIES Freitas’s motion to suppress.

                                  23   I.       BACKGROUND
                                  24         A. Factual Background

                                  25            This matter concerns the procurement and execution of a warrant to search Freitas’s

                                  26   residence, as well as the questioning that occurred after the warrant was executed. The following

                                  27   facts are drawn from the search warrant affidavit submitted by Special Agent Lou Strickland of

                                  28                                                     1
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                          Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 2 of 13




                                   1   the Department of Homeland Security in support of the application to secure the search warrant,

                                   2   ECF No. 33-1, Ex. A (“Strickland Aff.”), as well as the Department of Homeland Security’s

                                   3   Investigative Report. ECF No. 33-1, Ex. D (“DHI Report”).

                                   4          On March 14, 2019, Special Agent Strickland received a call from a Customs and Border

                                   5   Protection officer in San Francisco. Strickland Aff. at 2. The officer had intercepted a package

                                   6   from China the contents of which were declared as a “switch.” Id. The package actually

                                   7   contained four “auto switch” devices. Auto switches convert ordinary handguns into fully

                                   8   automatic pistols, able to fire over 1,000 bullets with a single pull of a trigger. Id. at 2, 4. The

                                   9   package was also addressed to a person named “Ace Cuzz.” Id. When Special Agent Strickland

                                  10   performed a public records check for the address on the package, records indicated that Freitas

                                  11   resided at the address on the package. Id. at 3.

                                  12          Special Agent Strickland conducted a criminal background check on Freitas and found one
Northern District of California
 United States District Court




                                  13   conviction as an adult for driving under the influence. Id. Special Agent Strickland also noted

                                  14   that, as a juvenile, Freitas received a probationary sentence for dissuading a witness, threatening a

                                  15   witness, and taking a vehicle without consent. Id. A firearms registration check showed that

                                  16   Freitas owned no registered firearms. Id.

                                  17          Special Agent Strickland also compared Freitas’s driver’s license photo with photographs

                                  18   he found online of a person named “Ace Cuzz.” Id. Based on those images, Special Agent

                                  19   Strickland believed Freitas and “Ace Cuzz” were one in the same person. Id. Special Agent

                                  20   Strickland noted that he found pictures of Freitas “flashing what appears to be gang signs and

                                  21   wearing the color blue.” Id. When Special Agent Strickland spoke with a San Jose Police

                                  22   Department intelligence unit about Freitas, the Police Department stated that Freitas was not a

                                  23   registered gang member. Id. However, the Police Department did say that the color Freitas was

                                  24   wearing and the gang sign Freitas was flashing in the picture were “indicative of the Asian

                                  25   Boyz . . . criminal street gang.” Id.

                                  26          On March 21, 2019, another Special Agent in Homeland Security Inspections drove by the

                                  27   address specified on the package containing the auto switch devices. Id. The agent observed a car

                                  28                                                      2
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                             Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 3 of 13




                                   1   parked in front of the house registered to Freitas. Id. Based on these facts, investigators believed

                                   2   that the package containing the auto switches had been sent to Freitas.

                                   3            On March 29, 2019, Strickland applied for a search warrant. Id. at 10. The application

                                   4   identified the location to be searched as Freitas’s residence—the same place to which the

                                   5   intercepted package had been addressed. Id. at 1–2. Strickland’s affidavit in support of the search

                                   6   warrant described his investigation and proposed performing a “controlled delivery,” wherein

                                   7   Homeland Security Inspection agents would “remove the illicit firearm devices and replace them

                                   8   with an [sic] objects that appear to be the devices.” Id. at 7. A U.S. Postal Inspector would then

                                   9   attempt to deliver the parcel to Freitas’s house. Id. at 8. If Freitas accepted the parcel, law

                                  10   enforcement would then execute the search. Id.

                                  11            Additionally, in his affidavit, Strickland stated that based on his training, experience, and

                                  12   discussions with other federal agents relating to “import-related” and National Firearms Act
Northern District of California
 United States District Court




                                  13   violations, Special Agent Strickland believed that auto switches like the ones found in the

                                  14   imported package could be classified as “machineguns,” making their possession illegal under

                                  15   several federal laws. Id. at 7–8. Likewise, based on his training, expertise, and discussions with

                                  16   other federal agents, Strickland stated that some individuals have the ability to manufacture semi-

                                  17   automatic machineguns from scratch, and that illegal firearms traffickers have methods of

                                  18   screening illicit activities from law enforcement detection. Id.

                                  19            The warrant also listed several categories of items to be seized if the warrant was executed.

                                  20   See ECF No. 33-1 Ex. A, Search Warrant Application Attachment B. The list of items to be

                                  21   seized was long. Though it primarily centered on firearms, ammunition, and firearms parts or

                                  22   accessories and evidence suggesting firearms trafficking, it also included personal telephones and

                                  23   telephone books, documents pertaining to package delivery services, any safes, locked cabinets,

                                  24   and/or secured containers, any vehicles, and a variety of electronics and electronic storage devices.

                                  25   Id.

                                  26            United States Magistrate Judge Susan van Keulen reviewed Special Agent Strickland’s

                                  27   warrant application and issued the search warrant on March 29, 2019.

                                  28                                                       3
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                            Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 4 of 13




                                   1           On April 2, 2019, at approximately 5:15 p.m., law enforcement executed the search

                                   2   warrant. After the United States Postal Service Agent knocked on the door, Freitas answered,

                                   3   identified himself as “Ace Cuzz,” and accepted the package. DHI Report at 2. Law enforcement

                                   4   agents then proceeded to search Freitas’s house. At about 5:48 p.m., two agents conducted an

                                   5   interview with Freitas, who stated that he ordered the auto switch devices while he was drunk one

                                   6   night, but that he did not think the devices would actually work. Id. The agents also asked Freitas

                                   7   if there was anything illegal in his home. Freitas divulged that there was a small amount of

                                   8   cocaine in his room that belonged to a friend. Id. Freitas also noted that there was a gun in a

                                   9   locked box under his bed, and that it was the only gun in his room. Id. This interview concluded

                                  10   at about 6:04 p.m. Id. at 3.

                                  11           The agents resumed the interview approximately ten minutes later. An agent told Freitas

                                  12   that law enforcement had found an auto switch in his room. Id. At this point, Freitas remembered
Northern District of California
 United States District Court




                                  13   that he had received another auto switch that he had previously ordered, aside from the four that

                                  14   law enforcement found in the intercepted package. When the agent again asked Freitas if there

                                  15   were any more guns in his room, Freitas divulged that there were several underneath his

                                  16   television. Id. Agents found an additional four auto switches in Freitas’s room. Id. Ultimately,

                                  17   agents seized nine firearms, 22 assorted magazines, 40 boxes of ammunition, and several other

                                  18   items from Freitas’s room. ECF No. 33-1, Ex. B.

                                  19        B. Procedural History
                                  20           On May 8, 2020, the government charged Freitas by complaint with one count of illegal

                                  21   possession of a machinegun, in violation of 18 U.S.C. § 922(o). ECF No. 1. On May 29, 2020,

                                  22   the government charged Freitas by information with the same count. ECF No. 8. The

                                  23   machinegun in question was a Glock-style 9mm pistol modified with an auto switch device. Id. at

                                  24   1.

                                  25           Freitas a motion to suppress on July 9, 2021. See Mot. On July 30, 2021, the government

                                  26   filed their timely opposition to Freitas’s motion. See Opp. Freitas filed his reply on August 13,

                                  27   2021. See Reply.

                                  28                                                    4
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                             Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 5 of 13



                                       II.      LEGAL STANDARD
                                   1
                                                The Fourth Amendment of the U.S. Constitution provides that “no Warrants shall issue,
                                   2
                                       but upon probable cause, supported by Oath or affirmation, and particularly describing the place to
                                   3
                                       be searched, and the persons or things to be seized.” U.S. Const. amend. IV. Probable cause
                                   4
                                       exists when, under the totality of the circumstances, “there is a fair probability that contraband or
                                   5
                                       evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238
                                   6
                                       (1983). Whether there is probable cause is a “commonsense practical question,” and “[n]either
                                   7
                                       certainty nor a preponderance of the evidence is required.” United States v. Kelley, 482 F.3d
                                   8
                                       1047, 1050 (9th Cir. 2007) (citation omitted).
                                   9
                                                The initial determination of probable cause by the issuing judge “should be paid great
                                  10
                                       deference” on review. Gates, 462 U.S. at 236 (quoting Spinelli v. United States, 393 U.S. 410,
                                  11
                                       419 (1969)). The duty of the reviewing court is “to determine whether there is substantial
                                  12
Northern District of California




                                       evidence in the record supporting the magistrate’s decision to issue the warrant.” Massachusetts v.
 United States District Court




                                  13
                                       Upton, 466 U.S. 727, 728 (1984) (per curiam); United States v. Celestine, 324 F.3d 1095, 1100
                                  14
                                       (9th Cir. 2003) (defining the reviewing court’s role as “determin[ing] whether the magistrate had a
                                  15
                                       substantial basis to conclude that the warrant was supported by probable cause”). For these
                                  16
                                       reasons, “resolution of doubtful or marginal cases in this area should largely be determined by the
                                  17
                                       preference to be accorded to warrants.” Kelly, 482 F.3d at 1050–51 (quoting Gates, 462 U.S. at
                                  18
                                       237 n.10).
                                  19
                                                The issuing judge may draw reasonable inferences about where evidence is likely to be
                                  20
                                       found based on the nature of the evidence and offense. United States v. Fernandez, 388 F.3d
                                  21
                                       1199, 1253 (9th Cir. 2004). The judge need not determine that the evidence is in fact on the
                                  22
                                       premises to be searched but instead that there is a reasonable nexus between the crime or evidence
                                  23
                                       and the location to be searched. United States v. Crews, 502 F.3d 1130, 1136–37 (9th Cir. 2007).
                                  24
                                       “For a finding of probable cause to satisfy this nexus requirement, there must be a fair probability
                                  25
                                       both that a crime has been committed and that evidence of its commission will be found in the
                                  26
                                       location to be searched.” United States v. Nguyen, 673 F.3d 1259, 1263 (9th Cir. 2012).
                                  27

                                  28                                                     5
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                          Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 6 of 13



                                       III.      DISCUSSION
                                   1
                                                 In his Motion to Suppress, Freitas raises two arguments in the alternative. First, he
                                   2
                                       contends that all of the evidence and statements resulting from the execution of the search warrant
                                   3
                                       should be suppressed because the search warrant failed to provide probable cause, rendering the
                                   4
                                       search warrant invalid. See Mot. In opposition the government argues that the search warrant was
                                   5
                                       supported by probable cause. Opp. 5–15. Further, the government argues that, even if there were
                                   6
                                       no probable cause to issue a search warrant, Freitas’s motion should be denied because Special
                                   7
                                       Agent Strickland acted in good faith in obtaining and executing the search warrant, id. at 15–17,
                                   8
                                       because the most relevant evidence was found in plain view, id. 17, and because any purportedly
                                   9
                                       invalid portions of the warrant could be severed from the most important valid portions, id. at 17–
                                  10
                                       18. Because the Court finds that there was probable cause to issue the warrant and that the
                                  11
                                       warrant was obtained and executed in good faith, the Court does not address the government’s
                                  12
Northern District of California
 United States District Court




                                       other two arguments.
                                  13
                                                 Second, and alternatively, Freitas argues that the Court should order an evidentiary hearing
                                  14
                                       under Franks v. Delaware, 438 U.S. 154 (1978), under the theory that Special Agent Strickland
                                  15
                                       recklessly or deliberately omitted necessary facts from the search warrant affidavit. Mot. at 17–
                                  16
                                       25. The government argues that Freitas is not entitled to such a hearing. Opp. 19–21. The Court
                                  17
                                       addresses each of Freitas’s argument in turn.
                                  18
                                              A. Probable Cause
                                  19
                                                 To show that the search warrant lacked probable cause, Freitas primarily relies upon two
                                  20
                                       cases about “anticipatory warrants.” “An anticipatory warrant is ‘a warrant based upon an
                                  21
                                       affidavit showing probable cause that at some future time (but not presently) certain evidence of
                                  22
                                       crime will be located at a specified place.’” United States v. Grubbs, 547 U.S. 90, 94 (2006)
                                  23
                                       (quoting 2 W. LaFave, Search and Seizure § 3.7(c), p. 398 (4th ed. 2004)); United States v.
                                  24
                                       Vesikuru, 314 F.3d 1116, 1119 (9th Cir. 2002) (similar).
                                  25
                                                 In this case, the government had significant information tying Freitas to the intercepted
                                  26
                                       package in this case. First, Customs and Border Protection intercepted a package from China
                                  27

                                  28                                                       6
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                          Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 7 of 13




                                   1   containing four auto switches. Second, those auto switches had simply been declared as

                                   2   “switches” rather than “auto switches.” Third, the auto switches were addressed to “Ace Cuzz,”—

                                   3   Freitas’s pseudonym. Fourth, the address on the package was Freitas’s residence, and Freitas’s car

                                   4   was seen parked in front of the residence. Fifth, the auto switches were useless when not attached

                                   5   to a firearm, but when attached to a firearm, those auto switches could enable a gun to fire over

                                   6   1,000 bullets in one pull of a trigger.

                                   7           Therefore, the government proposed replacing the auto switches intercepted by Customs

                                   8   and Border Protection—devices capable of transforming a handgun into a fully automatic

                                   9   weapon—with dummy switches. Strickland Aff. at 2, 4. The search warrant at issue here was an

                                  10   anticipatory search warrant: it would only be triggered upon Freitas’s acceptance of the package

                                  11   containing the dummy auto switches. Specifically, Freitas argues that had the package contained

                                  12   the real auto switches, law enforcement would have had probable cause to search for those same
Northern District of California
 United States District Court




                                  13   auto switches, at the very most. Mot. at 9. But without the presence of the real auto switches, the

                                  14   only evidence the government had was that a package containing four auto switches was addressed

                                  15   to Freitas’s residence, that Freitas went by the same name as the person to whom the package was

                                  16   addressed, and that Freitas himself was not a licensed importer, manufacturer, dealer, or collector

                                  17   of firearms. Mot. at 11–12. Freitas also points out that, although the affidavit suggested that

                                  18   Freitas was a possible gang member, the picture that Special Agent Strickland relied upon was old,

                                  19   and the San Jose Police Department stated that Freitas was not a known gang member. Id.

                                  20           In sum, Freitas contends that—without the real auto switches—there was simply not

                                  21   enough evidence to search his residence for firearms, and that the only way Special Agent

                                  22   Strickland obtained the warrant was by classifying Freitas as an illegal firearms dealer, trafficker,

                                  23   or manufacturer, even though there was no evidence that Freitas was one.

                                  24           In this way, Freitas draws a line between his situation and two other cases in which the

                                  25   Ninth Circuit found the suppression of evidence was proper. First, in United States v. Nora, 765

                                  26   F.3d 1049, 1051 (9th Cir. 2014), two uniformed police officers were patrolling the defendant’s

                                  27   neighborhood when they witnessed the defendant standing in front of his house, id. at 1051. The

                                  28                                                     7
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                          Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 8 of 13




                                   1   officers temporarily lost sight of the defendant, but when they pulled up in front of the house, they

                                   2   saw the defendant on his porch. Id. The police officers stated that the defendant appeared nervous

                                   3   and stiff. Id. A few seconds after the officers started a conversation with the defendant, the

                                   4   defendant turned around and headed into his house. Id. It was at that point that the officers saw

                                   5   that the defendant was holding a semi-automatic handgun. Id. After arresting the defendant for a

                                   6   misdemeanor—carrying a firearm while in any public place or on any public street, Cal. Penal

                                   7   Code § 25850(a), law enforcement obtained a search warrant to search the defendant’s home for

                                   8   firearms, drug paraphernalia, evidence relating to the sale of narcotics, and any evidence of gang

                                   9   membership. Id. at 1052–1053 1055. The Ninth Circuit in Nora ruled that much of the evidence

                                  10   that the police relied upon when obtaining their search warrant was inadmissible. Id. at 1058. The

                                  11   only facts on which the warrant could properly be based were the fact that the officers had seen

                                  12   Nora outside of his house with a handgun, and that he had been convicted of two prior firearm
Northern District of California
 United States District Court




                                  13   offenses. Id. at 1058. Based on that evidence, the Ninth Circuit found that law enforcement only

                                  14   had probable cause to search for the handgun the officers observed Nora carrying. Id. at 1058–59.

                                  15   The evidence did not authorize the search for drug paraphernalia, gang membership, or even any

                                  16   other firearms. Id.

                                  17          Freitas argues that Nora stands for the principle that the presence of one item does not

                                  18   translate to probable cause of the existence of more items. Mot. at 10 n.6. In Nora, the

                                  19   defendant’s possession of a firearm did not translate into probable cause that the defendant

                                  20   possessed more firearms. Nora, 765 F.3d at 1058–59 (“[W]ithout more, the officers’ firsthand

                                  21   observations of [the defendant] with a gun in his hand did not give them reasonable grounds to

                                  22   believe that additional firearms would be found in the house.”) Under that reasoning, Freitas

                                  23   would have the Court hold, the presence of four auto switches does not translate into probable

                                  24   cause that Freitas possessed firearms or auto switches in his residence.

                                  25          However, the Ninth Circuit has held that the probable cause inquiry is based on the totality

                                  26   of the circumstances, not hard and fast rules. United States v. Valdes-Vega, 738 F.3d 1074, 1079

                                  27   (9th Cir. 2013) (“The nature of the totality-of-the-circumstances analysis also precludes us from

                                  28                                                     8
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                          Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 9 of 13




                                   1   holding that certain factors are presumptively given no weight without considering those factors in

                                   2   the full context of each particular case.”). Here, there was simply more cause to believe that

                                   3   firearms would be contained inside Freitas’s house than there was in Nora. The government knew

                                   4   that someone—very likely Freitas—had ordered four auto switches. More importantly, the

                                   5   government understood that auto switches have no function but to turn a handgun into a

                                   6   dangerous, fully automatic weapon. Based on the fact that these devices are merely decorative

                                   7   unless they are attached to a handgun, the government was right in believing it was fairly probable

                                   8   that firearms would be present in Freitas’s residence. There would be no purpose in purchasing

                                   9   auto switches from China (under a pseudonym, no less) if those auto switches would not be

                                  10   attached to firearms.

                                  11          The fact that the auto switches are useless without guns is a critical difference from Nora.

                                  12   In Nora, the officers only saw the defendant with a single handgun. That handgun had a function
Northern District of California
 United States District Court




                                  13   in and of itself. Therefore, the officers did not have probable cause to search his home for

                                  14   additional handguns—they had already seen the requisite evidence to make their arrest. In

                                  15   Freitas’s case, the government rightly concluded that the four functionless auto switches mailed to

                                  16   Freitas’s residence were indicative of at least four firearms that could be converted into fully

                                  17   automatic weapons.

                                  18          Freitas counters that the government was incorrect in assuming that the auto switches

                                  19   could only be used for converting handguns into automatic weapons. Mot. 7–8. Specifically, he

                                  20   states that auto switches can also be attached to airsoft toy guns to make them look more realistic.

                                  21   Id. at 7. Within the “airsoft” community, Freitas argues, auto switches are an “exotic” cosmetic

                                  22   enhancement, increasing the purchaser’s status as an airsoft toy collector. Id. at 7–8.

                                  23          According to the United States Supreme Court, law enforcement “does not need to rule out

                                  24   a suspect’s innocent explanation for suspicious facts” to obtain probable cause for a search

                                  25   warrant. District of Columbia v. Wesby, 138 S. Ct. 577, 588 (2018). Here the circumstances were

                                  26   at the very least suspicious: Freitas had the auto switches sent to him from China and ordered them

                                  27   under a fake name—“Ace Cuzz.” Moreover, the declarant on whom Freitas relies—former

                                  28                                                     9
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                         Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 10 of 13




                                   1   Bureau of Alcohol, Tobacco, Firearms and Explosive agent Daniel O’Kelly—concedes that an

                                   2   airsoft toy collector’s possession of an auto switch would be considered “exotic.” Mot. at 7.

                                   3   Given that law enforcement need not accept an innocent (albeit unlikely) explanation in order to

                                   4   obtain probable cause, Special Agent Freitas could properly infer that the auto switches would be

                                   5   used for real guns, not airsoft toys.

                                   6          Second, and similarly, Freitas relies on the Ninth Circuit’s decision in United States v.

                                   7   Weber, 923 F.2d 1388 (9th Cir. 1990). In that case, the Ninth Circuit held that a warrant to search

                                   8   a suspected pedophile’s house for several categories of evidence relating to child pornography

                                   9   lacked probable cause because law enforcement knew only that defendant had responded to a

                                  10   phony advertisement for child pornography that the government itself had sent, and that defendant

                                  11   had apparently been sent child pornography advertising material in the past. Id. at 1340. The

                                  12   Weber court was clearly disturbed by the government trapping criminal defendants and
Northern District of California
 United States District Court




                                  13   manufacturing probable cause to search defendants’ entire homes. Id. at 1344 (“All the

                                  14   government would have to do [to generate probable cause for a search warrant] is send out phony

                                  15   advertisements for child pornography, wait for responses, and immediately execute search

                                  16   warrants to search the houses of those responding affirmatively.”).

                                  17          Weber is inapposite. Law enforcement in this case did not send Freitas an advertisement;

                                  18   they intercepted a package containing four devices that could turn four, normal semi-automatic

                                  19   weapons into fully automatic weapons. The package was sent from China, addressed to Freitas’s

                                  20   residence, and sent to “Ace Cuzz,” a pseudonym that Freitas was known to use. When Customs

                                  21   and Border Protection intercepted the package, it was labeled as a “switch,” not as “four auto

                                  22   switches.” Law enforcement also confirmed that Freitas was staying at the house to which the

                                  23   package was addressed by identifying Freitas’s vehicle parked in front of the address. Law

                                  24   enforcement also knew that Freitas was not licensed to import, manufacture, deal, or collect

                                  25   weapons. In Weber, law enforcement created probable cause all on its own. Here, law

                                  26   enforcement encountered facts and circumstances that established probable cause. That simple

                                  27   distinction renders Weber inapplicable.

                                  28                                                    10
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                         Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 11 of 13




                                   1          Therefore, under the totality of the circumstances, the government reasonably inferred that

                                   2   Freitas would have weapons at his house. And more importantly, Strickland’s affidavit gave

                                   3   United States Magistrate Judge Susan van Keulen substantial basis for finding probable cause.

                                   4          Finally, even if there was no probable cause to support the warrant based on Special Agent

                                   5   Strickland’s affidavits, suppression is still not an appropriate remedy in this case. That is because

                                   6   the United States Supreme Court has decided that “the marginal or nonexistent benefits produced

                                   7   by suppressing evidence obtained by objectively reasonable reliance on a subsequently invalidated

                                   8   search warrant cannot justify the substantial costs of exclusion.” United States v. Leon, 468 U.S.

                                   9   897, 922 (1984). The Supreme Court has stated that an officer’s reliance on a magistrate’s

                                  10   probable cause determination and subsequent issuance of a warrant is typically sufficient to

                                  11   establish “that a law enforcement officer has ‘acted in good faith in conducting the search.’” Id.

                                  12   (quoting United States v. Ross, 457 U.S. 800, 815–819 (1982)). Suppression in these
Northern District of California
 United States District Court




                                  13   circumstances is only appropriate when (1) the magistrate is misled by an affidavit that the affiant

                                  14   knew was false or would have known was false if the affiant did not “recklessly disregard” the

                                  15   truth, (2) the magistrate wholly abandoned her judicial role, or (3) the warrant is “so facially

                                  16   deficient . . . that the executing officers cannot reasonably presume it to be valid.” Id. at 923.

                                  17          None of these three circumstances exist in this case. Freitas argues that Special Agent

                                  18   Strickland included a picture of Freitas wearing blue and flashing gang signs, but Special Agent

                                  19   Strickland omitted the fact that the picture was quite dated. Freitas also argues that Special Agent

                                  20   Strickland should have included in his affidavit that auto switches could be attached to toy airsoft

                                  21   guns. Mot. at 19–22. Though Special Agent Strickland omitted the date of the picture he

                                  22   described in his affidavit and did not mention that auto switches can be used to adorn airsoft guns,

                                  23   there has been no sufficient showing that Strickland knowingly or recklessly omitted these facts.

                                  24          However, Freitas argues that Special Agent Strickland was trying to paint him as a current

                                  25   gang member, but Special Agent Strickland included facts in his affidavit that tended to show the

                                  26   opposite. Special Agent Strickland informed Judge van Keulen that the San Jose Police

                                  27   Department had not registered Freitas as an active gang member. Indeed, the paragraph describing

                                  28                                                     11
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                         Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 12 of 13




                                   1   the photo of Freitas wearing blue and flashing gang signs is a description of an image search for

                                   2   “Ace Cuzz.” Strickland Aff. at 3 ¶ 9. Therefore, the omission of the date on which the picture

                                   3   was taken does not appear to have been designed to mislead Judge van Keulen.

                                   4          Moreover, as to the fact that auto switches may be attached to airsoft toys, Special Agent

                                   5   Strickland was under no obligation to rule out every possible innocent explanation before

                                   6   concluding that the auto switches would likely be attached to real firearms. Wesby, 138 S. Ct. at

                                   7   588 (“[P]robable cause does not require officers to rule out a suspect’s innocent explanation for

                                   8   suspicious facts.”). And even Freitas’s own declarant described auto switches as “exotic” within

                                   9   the airsoft community. Mot. at 7. Special Agent Strickland therefore did not recklessly omit facts

                                  10   by not including a detailed discussion of the “airsoft community” in his search warrant affidavit.

                                  11          Aside from the fact that there is no evidence showing that the Special Agent Strickland

                                  12   knowingly or recklessly omitted critical information from his search warrant affidavit, there is also
Northern District of California
 United States District Court




                                  13   no evidence to show that Judge van Keulen wholly abandoned her judicial role, and the warrant

                                  14   was certainly not “so facially deficient” that law enforcement agents could not reasonably rely

                                  15   upon it.

                                  16          All told, there has not been a sufficient showing to support the suppression of evidence.

                                  17   The Supreme Court has stated that “[r]easonable minds frequently may differ on the question

                                  18   whether a particular affidavit establishes probable cause.” Leon, 468 U.S. at 914. But here, where

                                  19   a neutral and detached magistrate issued the warrant, the search warrant affiant did not knowingly

                                  20   or recklessly omit facts in his affidavit, and there was substantial evidence tending to support

                                  21   probable cause, suppression of evidence would not further the purposes of the exclusionary rule.

                                  22   Therefore, the Defendant’s motion to suppress is DENIED.

                                  23      B. Evidentiary Hearing
                                  24          In the alternative, Freitas requests that the Court grant an evidentiary hearing to “challenge

                                  25   the truthfulness of statements made in affidavits supporting the warrant,” United States v. Johns,

                                  26   851 F.2d 1131, 1133 (9th Cir. 1988). Such evidentiary hearings are known as Franks Hearings,

                                  27   after the Supreme Court case Franks v. Delaware, 438 U.S. 154 (1978). “[A] party moving for a

                                  28                                                    12
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
                                         Case 5:20-cr-00223-LHK Document 46 Filed 09/16/21 Page 13 of 13




                                   1   Franks hearing must submit ‘allegations of deliberate falsehood or of reckless disregard for the

                                   2   truth, and those allegations must be accompanied by an offer of proof.’” United States v. Chavez-

                                   3   Miranda, 306 F.3d 973, 979 (9th Cir. 2002). The movant must also show that any omitted

                                   4   information is material. Id. The movant—here, Freitas—“bears the burden of proof and must

                                   5   make a substantial showing to support both elements”: deliberate falseness and reckless disregard

                                   6   of the truth, and also materiality. Id.

                                   7          Here, Freitas fails at the first step. Freitas argues that Special Agent Strickland omitted

                                   8   two facts: first, the fact that auto switches can be attached to airsoft guns, and second, the fact that

                                   9   the picture of him flashing “gang signs” was old. As discussed above, it is true that both of these

                                  10   facts were omitted from his affidavit, but Freitas fails to make a “substantial showing” that Special

                                  11   Agent Strickland omitted these facts deliberately, or with reckless disregard for the truth.

                                  12   Therefore, the Court DENIES Freitas’s motion for a Franks evidentiary hearing.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the foregoing reasons, the Court DENIES Freitas’s motion to suppress. The Court also

                                  15   DENIES Freitas’s alternative request for a Franks evidentiary hearing.

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: September 16, 2021

                                  19                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     13
                                       Case No. 20-CR-00223-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
